Title: From Alexander Hamilton to Thomas Underwood, 7 March 1800
From: Hamilton, Alexander
To: Underwood, Thomas


          
            Sir,
            N York March 7th. 1800
          
          I have received your letter of the twentieth of February, but have delayed it to send it to the Department of War from the wish of receiving a further communication. If you are desirous of having being still indulged with leave of absence, under the hope of being able to join your regiment, I shall not refuse to gratify your wishes—In the mean time however you will make yourself known to some field officer in Virginia that I may be informed by him of your situa from time to time of your situation—
          Lt. Underwood—
        